       Case 2:19-cv-11149-LMA-DMD Document 132 Filed 07/01/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                          CIVIL ACTION

VERSUS                                                               No. 19-11149

DEQUINCY R. RICHARD, ET AL.                                            SECTION I

                                        ORDER

         Considering the defendants’ ex parte motion 1 to permit the late filing of

Captain Chris Holcombe’s (“Holcombe”) affidavit,

         IT IS ORDERED that the motion is GRANTED. The defendants may

substitute Holcombe’s signed and notarized affidavit for the unsigned and un-

notarized affidavit 2 currently in the record.

         New Orleans, Louisiana, July 1, 2020.



                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 130.
2   R. Doc. No. 125-4.
